DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 
Applicant’s have amended claim 11 to recites “an ultrasound transducer array 103, and further configured, 
However, Mehi, further discloses, a channel board 103 (processing unit 1620) configured to transmit a transmitted signal (transmit beamformer 1603) to an ultrasound transducer array 103 (array 1601), and further configured to receive a received signal (receive beamformer 1603) from an ultrasonic transducer array 103 (array 1601); (see re-produced Fig. 16 below; 0144 “The MUX/FEE 1602 switchably connects the elements of the active aperture to transmit and receive channels of the exemplary system”; Claim 87; “a processing unit for generating an ultrasound image frame, wherein each element of the arrayed ultrasound transducer can transmit two or more lines of ultrasound into the subject and receive from the subject two or more lines of echoed ultrasound for each frame of the generated ultrasound image.”)
	The Applicant’s argues,
Mehi fails to disclose a signal processing pathway for an ultrasonic imaging device that includes a "channel board 103 and [a] beamformer control board 104 [that] are configured to operate in a frequency range of 1 MHz to 40 MHz inclusive and a voltage range of -80V to +80V inclusive," as recited in claim 11. 
The examiner disagrees, wherein, Mehi discloses, the channel board 103 (processing unit 1620) and the beamformer control board 104 (beamformer control 1604) are configured to operate in a frequency range of 1 MHz to 40 MHz (0083; “at a transmit frequency of 15 MHz or higher is desired”).
[In re Aller, 105 USPQ 233]. In addition, no criticality is given for the claimed ranges, one of ordinary skill in the art could have made the modification with known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Therefore, the rejection is maintained. 
Applicant further argues, 
Moreover, the Office Action alleges that the voltage range of -80 V to +80 V (i.e. 160 Vpp) is taught by Mehi in the row title "Maximum Transmit Voltage 80Vpp" of Table 3. (See Office Action, pgs. 6-7). However, the voltage value of 80 Vpp is understood by a person having ordinary skill in the art to mean 80 volts peak-to-peak. In other words, Mehi discloses a voltage range of, for example, -40 V to +40 V, or 0 V to 80 V, as opposed to the voltage range of -80 V to +80 V inclusive, recited in claim 11.
The Examiner disagrees, since Mehi discloses 80 Vpp, then 80 Vpp, is within the claimed range of -80 V to +80 V. Therefore, the rejection is maintained, since in this case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehi et al (US 20070239001 A1, 2007) (hereinafter Mehi). 
Regarding claim 11, Mehi discloses a signal processing pathway 100 for an ultrasonic imaging device 1000, the signal processing pathway 100 (see re-produced Fig. 16 below for signal pathway for an ultrasound imaging device [0140] “FIG. 16 is a block diagram illustrating an exemplary high frequency ultrasonic imaging system 1600.’) comprising:

    PNG
    media_image1.png
    542
    675
    media_image1.png
    Greyscale

a channel board 103 (processing unit 1620) configured to transmit a transmitted signal (transmit beamformer 1603) to an ultrasound transducer array 103 (array 1601), and further configured to receive a received signal (receive beamformer 1603) from an ultrasonic transducer array 103 (array 1601); (see re-produced Fig. 16 below; 0144 “The MUX/FEE 1602 switchably connects the elements of the active aperture to transmit and receive channels of the exemplary system”; Claim 87; “a processing unit for generating an ultrasound image frame, wherein each element of the arrayed ultrasound transducer can transmit two or more lines of ultrasound into the subject and receive from the subject two or more lines of echoed ultrasound for each frame of the generated ultrasound image.”) and 
a beamformer control board 104 configured to control the channel board 103; (beamformer control 1604; [0151] “The beam former control 1604 is connected to the MUX/FEE 1602 through the transmit beamformer 1605 and the receive beamformer 1603. It is also connected to the system control 1606. The beamformer control 1604 provides information to the MUX/FEE 1602 so that the desired elements of the array transducer 1601 are connected to form the active aperture.”)
wherein, the channel board 103 (processing unit 1620) and the beamformer control board 104 (beamformer control 1604) are configured to operate in a frequency range of 1 MHz to 40 MHz (0083; “at a transmit frequency of 15 MHz or higher is desired”) inclusive and a voltage range of -80V to +80V inclusive. (80 Vpp see re-produced Table 3 below)(0145; “MUX/FEE 1602 supply a high voltage signal to the elements of the active aperture of the array transducer 1601.”) (0092; “For example, the center transmit frequency can be approximately 15 MHz, 20, MHz, 30 MHz, 40 MHz, 50 MHz, 55 MHz or higher. In some exemplary aspects, the ultrasound transducer can transmit ultrasound into the subject at a center frequency within the range of about 15 MHz to about 80 MHz.”) (0217; “Maximum transmit voltage 80 Vpp”)(see re-produced Table 3 below)

    PNG
    media_image2.png
    190
    476
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    443
    480
    media_image3.png
    Greyscale

	Mehi fails to disclose, the specific operating frequency range of 1 MHz to 40 MHz inclusive
	It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Mehi transmitting frequency range to be 1MHz to 40Mhz instead of 15Mhz or higher. The motivation to do this would be to provide an appropriate frequency to produce the desired resolution (0002 of Mehi) and to convert electrical energy to ultrasound energy (0183 of Mehi)  

Regarding claim 12, Mehi as modified above disclose all the elements of claim 11, Mehi further discloses, wherein:
the channel board 103 (processing unit 1620) comprises:
a transmit/receive switch 214 for switching between the transmit pathway and the receive pathway; (see re-produced Fig. 16 above element 1602, 0144; “The MUX/FEE 1602 switchably connects the elements of the active aperture to transmit and receive channels of the exemplary system.”, 0207; “U.S. Pat. No. 6,083,164, entitled "Ultrasound Front-End Circuit Combining the Transmitter and Automatic Transmit/Receive Switch," which is fully incorporated herein by reference and made a part hereof, can be use”, see re-produced Fig. 18b below elements RX switch 1817 and TX switch 1820, 0167; “The multiplexing of the elements of the array transducer 1601 for the receive cycle can be carried out by a RX switch 1817 as shown in an exemplary diagram (FIG. 18b)”)

    PNG
    media_image4.png
    404
    560
    media_image4.png
    Greyscale

a transmit beamformer 200 (a transmit beamformer 1605 [also see associated paragraphs]) for controlling a timing and a shape of the transmitted signal (0149; “receive beamformer 1603 introduces delays into the received signal of each element of the active aperture. The delays are collectively called the delay profile. The receive delay profile can be dynamically adjusted based on time-of-flight--that is, the length of time that has elapsed during the transmission of the ultrasound into the tissue being imaged. The time-of-flight is used to focus the receive beamformer to a point of focus within the tissue. In other words, the depth of the receive beam is adjusted using a delay profile which incorporates information pertaining to the time-of-flight of the transmitted beam.”)(0233; “e transmit beamformer uses DDR memory to produce transmit waveforms… transmit waveshaping.. to improve the shape of the output pulse”);
a pulser 202 for adjusting a voltage of the transmitted signal; (see re-produced Fig. 18b below element pulser 1820, 0168; “The exemplary front end 1816 shown in FIG. 18b also comprises the transformer 1819 and pulser 1820…the front end 1816 provides isolation of the receive channel from the transmit waveform, discussed previously herein.”,  0181; “Referring to FIG. 20, the transmit signal which is multiplexed is the pair of signals designated by TXA 2002 and TXB 2004, which drive the gates of the transmit pulser MOSFETs QTDN 2006 and QTDP 2008 as shown in FIG. 20. These signals 2002, 2004 are unipolar signals of a sufficiently low level so that multiplexing by MOSFET type switches can be used. The assignment of four switchably connected transmit output stages to a transmit channel is done such that contiguous elements of any given subset of elements can comprise the active transmit aperture. For example, in an array transducer comprised of 256 elements, 64 or less elements can form the subset that comprises the active transmit aperture.”, 0207; “transmit pulse generator 1813 and in turn combines the transmit pulse information with transmit high voltage to create a high voltage waveform at an element which is part of the active transmit aperture”)
a receive beamformer 204 for storing and transferring, at least in part, the received signal; (receive beamformer 1603 see re-produced Fig. 16 above; 0149; “The receive beamformer 1603 introduces delays into the received signal of each element of the active aperture.”; [also see associated paragraphs for receive beamformer 1603; 0150; “The summed received signal flows along the receive channel from the receive beamformer 1603 to one or more of the processing module(s) 1611, 1612, 1613, and/or 1615”; 0151; “The beam former control 1604 is connected to the MUX/FEE 1602 through the transmit beamformer 1605 and the receive beamformer 1603. It is also connected to the system control 1606.” [Therefore, the receive beamformer stores through its connection to the system control for the received signal to be used for summing]) 
an ADC (analog/digital converter) 206 for converting the received signal; (0095; “The system can further comprise one or more signal samplers for each receive channel. The signal samplers can be analog-to-digital converters (ADCs). The signal samplers can use direct sampling techniques to sample the received signals. Optionally, the signal samplers can use bandwidth sampling to sample the received signals.”)
a VGA (variable gain amplifier) 208 for amplifying selected properties of the received signal; (0228; “The receive channels provide variable gain adjustment, filtering and digitization of the receive signals, and receive beamforming. The gain is implemented with a variable gain amplifier which also acts as the preamplifier. Gain is varied throughout the acquisition of the ultrasound line according to a predetermined gain profile known as the TGC curve.”)
(0228; “Anti-aliasing filters precede the ADC (analog-to-digital converter) to prevent aliasing and to limit the noise bandwidth.”)(0330; “These skirts can be dealt with by using a bandpass anti-aliasing filter prior to the A/D converter that keeps the power in the spectral skirts extending beyond the bandwidth limits to a desired level, such as 5-10%.)
a LNA (low noise amplifier) 212 for amplifying the received signal. (0169; “The received signal from the selected array transducer element passes into the low noise amplifier (LNA) 1804. From the LNA 1804. From the LNA 1804, the then amplified signal passes into time gain control (TGC) 1805.”)

Regarding claim 13, Mehi as modified above disclose all the elements of claim 12, Mehi further discloses, a transducer element multiplexer 300 (0141; “multiplexer(MUX)/front end electronics 1602”) configured for selecting one or more ultrasonic transducer elements in the ultrasonic transducer array 103 to be driven for each channel in the transmit pathway. (0142; “The array transducer 1601 converts electrical energy to ultrasound energy and vice versa and is electrically connected to the MUX/FEE 1602.”)(0143; “The MUX/FEE 1602 comprises electronics which generate a transmit waveform which is connected to a certain subset of the elements of the array, namely the elements of the active aperture. The subset of elements is called the active aperture of the array transducer 1601. The electronics of the MUX/FEE 1602 also connects the active aperture of the array to the receive channel electronics. During operation, the active aperture moves about the array transducer 1601, in a manner determined by components described herein.”)(0144; “The MUX/FEE 1602 switchably connects the elements of the active aperture to transmit and receive channels of the exemplary system)

Regarding claim 17, Mehi as modified above disclose all the elements of claim 13, Mehi further discloses, the transmit pathway and the receive pathway have 128 channels, (0144; “The MUX/FEE 1602 switchably connects the elements of the active aperture to transmit and receive channels of the exemplary system) each channel being configured to transmit the transmitted signal and to receive (0094; “Whether the system includes a transducer, or is adapted to be used with a separately acquired transducer, each element of the transducer can be operatively connected to a receive channel of a processing unit. Optionally, the number of transducer elements is greater than the number of receive channels. For example, the transducer may comprise at least 64 elements that are operatively connected to at least 32 receive channels. In one aspect, 256 elements are operatively connected to 64 receive channels. In another aspect, 256 elements are operatively I connected to 128 receive channels. In yet another aspect, 256 elements are operatively connected to 256 receive channels. Each element can also be operatively connected to a transmit channel.)


Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehi, as applied to claim 11 above, in view of Hartov et al (US 2011/0034806 A1, 2011) (hereinafter Hartov).
Regarding claim 18, Mehi as modified above disclose all the elements of claim 17, Mehi further discloses, wherein, the transmit pathway and the receive pathway have a number of channels, (0144; “The MUX/FEE 1602 switchably connects the elements of the active aperture to transmit and receive channels of the exemplary system)(0094; “256 elements are operatively I connected to 128 receive channels. In yet another aspect, 256 elements are operatively connected to 256 receive channels. Each element can also be operatively connected to a transmit channel.”) the number of channels being proportional to the highest frequency ultrasonic transducer so as to maintain a resolution (0402; “Selection of lower or higher transmit center frequencies for increased penetration, or increased resolution)(Claim 90; “ultrasound transducer having a plurality of elements for generating and transmitting into a subject ultrasound at a frequency of up to at least 55 megahertz (MHz) and for receiving ultrasound signals from the subject, each element being operatively connected to a receive channel”) (0003; “The width of the region being imaged, the field of view, should also be sufficient to include the entire organ being studied.”)
Mehi does not teach, operable to scan a human prostate.
(0005; “TRUS involves high frequency sound waves in the range of about 1 to 20 MHz…he ultrasound technique provides good (sub-millimeter) spatial resolution and can identify the borders of organs such as the prostate”)
	It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Hartov since Hartov discloses operable to scan a human prostate. The motivation to do this would be to provide good spatial resolution to identify borders of organs (0005 of Hartov). 

Regarding claim 19, the modified combination above disclose all the elements of claim 18, Mehi further discloses, wherein, the transducer element multiplexer 300  is a 4:1 multiplexer (0166; “The assignment of four switchably connected elements to a channel is done such that contiguous elements of any given subset of elements can comprise the active aperture.) so that the ultrasonic transducer array 103 having 512 ultrasonic transducer elements is driven by the transmit pathway, the transmit pathway having 128 channels. (0144;” The MUX/FEE 1602 switchably connects the elements of the active aperture to transmit and receive channels of the exemplary system. In an exemplary 256-element array transducer embodiment of the invention, there are 64 transmit channels and 64 receive channels that can be switchably connected to the active aperture of up to 64 elements”)

Claim 30-32, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehi in view of Hartov, in further view of Smith et al (US 20120095343 A1, 2012)(hereinafter Smith)
Regarding claim 30, the modified combination above disclose all the elements of claim 19,
The above noted combination teaches all the above except for a transducer switch 400 for switching between two or more ultrasonic transducer arrays 103, wherein each of the ultrasonic transducer arrays 103 is configured to operate in a frequency subrange of the signal processing pathway 100.
(0020; “the control system configured to change an aperture view angle of the system by switching from transmitting ultrasound energy with the first transmit aperture to transmitting ultrasound energy with the second transmit aperture”), wherein each of the ultrasonic transducer arrays 103 is configured to operate in a frequency subrange of the signal processing pathway 100. (0117; “As an example, T.sub.1 and R.sub.1 could be tuned to 2 MHz, T.sub.2 and R.sub.2 could be tuned to 5 MHz, and T.sub.3 and R.sub.3 could be tuned to 10 MHz.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Smith because doing so would reduce speckle noise in the images (0117 of Smith) 

Regarding claim 31, the modified combination above disclose all the elements of claim 30, Mehi further discloses, wherein, the ultrasonic transducer arrays 103 having a frequency band centered around 21MHz (UHR-TRUS) 700, 6.5 MHz (TRUS) 702, and 3.5MHz (Abdominal) 704, correspondingly. (0141; “The center frequency range of the exemplary system can-be about 15-55 MHz or higher. When measured from the outside edge of the bandwidths, the frequency range of the exemplary system can be about 10-80 MHz or higher.”; As noted in the applicants specification paragraph 0083; “It is known that elements in transducer arrays 103 operating at different center frequencies have different characteristic impedances.”)

Regarding claim 32, the modified combination above disclose all the elements of claim 31, Mehi fails to discloses the ultrasonic transducer array has a frequency band configured for scanning a human prostate. However Hartov further discloses, the ultrasonic transducer array 103 has a frequency band configured for scanning a human prostate. (0005; “TRUS involves high frequency sound waves in the range of about 1 to 20 MHz…he ultrasound technique provides good (sub-millimeter) spatial resolution and can identify the borders of organs such as the prostate”)


	Regarding claim 21, the modified combination above disclose all the elements of claim 32, Mehi further discloses, wherein,the signal processing pathway 100 has a data bandwidth configured to allow for high speed transfer of data from the channel board 102 (processing unit 1620) to a processing device (MUX/FEE 1602). (0141; “The exemplary system 1600 comprises an array transducer 1601, a cable 1619, and a processing unit 1620. The cable 1619 connects the processing unit 1620 and the array transducer 1601. The processing unit may comprise software and hardware components. The processing unit can comprise one or more of a multiplexer(MUX)/front end electronics 1602, a receive beamformer 1603, a beamformer control 1604, a transmit beamformer 1605, a system control 1606, a user interface 1607, a scan converter 1608, a video processing display unit 1609, and processing modules including one or more of a M-mode processing module (not shown), a PW Doppler processing module 1611, a B-mode processing module 1612, a color flow processing module 1613, a 3-D mode processing module (not shown), and a RF mode processing module 1615. The center frequency range of the exemplary system can-be about 15-55 MHz or higher. When measured from the outside edge of the bandwidths, the frequency range of the exemplary system can be about 10-80 MHz or higher.”) (0145; “Characteristics of the MUX/FEE 1602 include a fast rise time on the transmit side, and high bandwidth on the transmit and receive channels.”)

Regarding claim 22, the modified combination above disclose all the elements of claim 21, Mehi further discloses, wherein, the signal processing pathway is configured on a daughterboard (0215; “PCI express bus”) for an ultrasonic imaging device. (0215; “The first is the front end 2308, which includes the beamformer, the front end electronics, the beamformer controller and the signal processing module. The second is the computer unit 2310, or back end. The front end subsystem 2308, is concerned with transmit signal generation, receive signal acquisition, and signal processing. The back end 2310, which can be an off-the-shelf PC motherboard, is concerned with system control, signal and image processing, image display, data management, and the user interface. Data can be transferred between the front and back end sub-systems by, for example, a PCI express bus, as is known in the art to one of ordinary skill.”). 

Regarding claim 33, the modified combination above disclose all the elements of claim 11, Mehi further discloses, wherein the ultrasonic transducer array 103 (array 1601) is capable of transmitting and receiving signals (Claim 87; “a processing unit for generating an ultrasound image frame, wherein each element of the arrayed ultrasound transducer can transmit two or more lines of ultrasound into the subject and receive from the subject two or more lines of echoed ultrasound for each frame of the generated ultrasound image.”) in the entirety of the frequency (0083; “at a transmit frequency of 15 MHz or higher is desired”) and voltage ranges  (0217; “Maximum transmit voltage 80 Vpp”) of the signal processing pathway 100 (see Fig. 16 block diagram of the ultrasound imaging system.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Mehi, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [In re Aller, 105 USPQ 233]. In addition, no criticality is given for the claimed ranges, one of ordinary skill in the art could have made the modification with known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Therefore, Mehi discloses the ultrasound transducer array is capable of transmitting and receiving signals in the entirety of frequency and voltage ranges of the signal processing pathway.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/N.A.R./Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793